Citation Nr: 0102403	
Decision Date: 01/29/01    Archive Date: 02/02/01

DOCKET NO.  95-24 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Evaluation of allergic asthmatic bronchitis, currently 
evaluated as 10 percent disabling.  

2.  Evaluation of myositis of the cervical spine, currently 
evaluated as 10 percent disabling.  

3.  Evaluation of myositis of the lumbar spine, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from August 1978 to 
September 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.  

A March 1996 rating decision granted a 10 percent rating for 
the service-connected allergic rhinosinusitis.  The veteran 
did not file a timely appeal with any aspect of the decision.  
This decision is limited to the evaluation of the service-
connected allergic asthmatic bronchitis.  The evaluation of 
myositis of the cervical and lumbar spine will be the subject 
of a Remand at the end of this decision and will not other 
wise be discussed herein.  

The September 2000 supplemental statement of the case reveals 
that the RO expressly considered referral of the case to the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2000).  This regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  The governing criteria for such an award is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
inference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which 
the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC. 6-96 (1996).


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal for a higher 
evaluation for allergic asthmatic bronchitis.

2.  The service-connected allergic asthmatic bronchitis is 
manifested by a need for medication to control asthmatic 
attacks.  The veteran does not have rather frequent asthmatic 
attacks with moderate dyspnea on exertion between attacks.  
On pulmonary function testing, FEV-1 was 85 percent and FEV-
1/FVC was 102 percent. 


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
allergic asthmatic bronchitis have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, including § 4.7 
and Code 6602 (1985-2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As to the evaluation of the service-connected allergic 
asthmatic bronchitis, the veteran's application is complete.  
The rating decision, statement of the case, and supplemental 
statement of the case notified the veteran and his 
representative of the evidence necessary to substantiate the 
claim and indicated the evidence to be provided by the 
claimant.  

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  There is no reasonable possibility that further 
assistance would aid in substantiating the claim.  

All relevant Federal records, including VA records and 
service medical records, have been obtained.  VA has obtained 
all relevant records (including private records) which the 
veteran adequately identified and authorized VA to obtain.  
The veteran has not reported that any other pertinent 
evidence might be available.  See Epps v. Brown, 9 Vet. App. 
341, 344 (1996).  

The veteran has been examined by VA and all tests necessary 
to rate the disability have been done.  See Massey v. Brown, 
7 Vet. App. 204 (1994).  

VA has completed its duties under the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (2000).  

Prior to October 7, 1996, a 10 percent evaluation was 
assigned for mild bronchial asthma manifested by paroxysms of 
asthmatic-type breathing (high pitched expiratory wheezing 
and dyspnea) occurring several times a year with no clinical 
findings between attacks.  A 30 percent evaluation required 
moderate bronchial asthma manifested by rather frequent 
asthmatic attacks (separated by only 10 to 14 day intervals) 
with moderate dyspnea on exertion between attacks.  A 60 
percent evaluation required severe bronchial asthma 
manifested by frequent attacks (one or more attacks weekly), 
marked dyspnea on exertion between attacks with only 
temporary relief by medication.  More than light manual labor 
must be precluded.  A 100 percent evaluation was assigned for 
pronounced bronchial asthma with asthmatic attacks very 
frequently with severe dyspnea on slight exertion between 
attacks and with marked loss of weight or other evidence of 
severe impairment of health.  In the absence of clinical 
findings of asthma at the time of examination, a verified 
history of asthmatic attack must be of record.  38 C.F.R. 
Part 4, Code 6602 (1996).

[W]here the law changes after a claim has been filed or 
reopened but before the administrative or judicial process 
has been concluded, the version most favorable will apply 
unless Congress provided otherwise or permitted the Secretary 
to provide otherwise and the Secretary did so.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  

As of October 7, 1996, bronchial asthma will be rated as 
follows:  

Forced Expiratory Volume in 1 second 
(FEV-1) less than 40-percent predicted, 
or; the ratio of Forced Expiratory Volume 
in 1 second (FEV-1) to Forced Vital 
Capacity (FEV-1/FVC) less than 40 
percent, or; more than one attack per 
week with episodes of respiratory 
failure, or; requires daily use of 
systemic (oral or parenteral) high dose 
corticosteroids or immuno-suppressive 
medications			100 percent

FEV-1 of 40- to 55-percent predicted, or; 
FEV-1/FVC of 40 to 55 percent, or; at 
least monthly visits to a physician for 
required care of exacerbations, or; 
intermittent (at least three per year) 
courses of systemic (oral or parenteral) 
corticosteroids		60 percent

FEV-1 of 56- to 70-percent predicted, or; 
FEV-1/FVC of 56 to 70 percent, or; daily 
inhalational or oral bronchodilator 
therapy, or; inhalational anti-
inflammatory medication 			30 
percent

FEV-1 of 71- to 80-percent predicted, or; 
FEV-1/FVC of 71 to 80 percent, or; 
intermittent inhalational or oral 
bronchodilator therapy			10 
percent

Note: In the absence of clinical findings 
of asthma at time of examination, a 
verified history of asthmatic attacks 
must be of record.  

38 C.F.R. Part 4, Code 6602 (2000).  

The service medical records show asthma but do not document 
the frequency or severity required for a higher rating under 
either the old or new criteria.  In June 1980, it was 
reported that the veteran had a chronic cough, but no cold.  
Deep breathing produced wheezing.  The assessment was 
bronchospasm/asthma.  Medication was provided.  

On the February 1986 VA examination, the doctor expressed the 
opinion that there was no significant pulmonary disease 
found.  The chest was normal to direct examination.  
Pulmonary function tests and X-ray studies were also 
interpreted as normal.  FEV-1 was 89 percent and FEV-1/FVC 
was 103 percent.  

In a letter received in January 1989, Reginald Neptune 
Torres, M.D., reported respiratory difficulty and pre-cordial 
pain.  The doctor stated that whistles and crepitus in both 
lungs were found on examination.  The doctor diagnosed 
bronchial asthma, for which he was providing treatment.  The 
doctor did not indicate frequent asthmatic attacks (separated 
by only 10 to 14 day intervals) with moderate dyspnea on 
exertion between attacks.  In July 1991, the doctor diagnosed 
sinusitis and rhinitis, without reference to asthma.  

The veteran testified at RO hearings in October 1989 and 
February 1993.  He told of asthma and treatment during 
service and of post service symptoms.  He did not provide 
information as to the frequency of attacks or other 
information sufficient to rate the disability.  Review of the 
transcripts shows that the VA employees conducting the 
hearings explained fully the issues and suggested the 
submission of additional evidence.  38 C.F.R. § 3.103 (2000).  

On the May 1992 VA examination, the veteran complained of 
chest tightness.  He reported wheezing mildly almost daily 
with real bad episodes 3 to 4 times a month.  Examination of 
the chest showed a prolonged expiratory phase with 
inspiratory and expiratory wheezes.  There was no cyanosis or 
clubbing.  There was no cor pulmonale.  The veteran had 3 
attacks a month.  The cough produced whitish sputum.  There 
was no dyspnea on exertion.  The chest X-ray was normal.  
Pulmonary function testing had normal results with FEV-1 of 
88 percent and FEV-1/FVC of 104 percent.  The doctor 
commented that the veteran had bronchospasms, documented in 
service, in the VA emergency room in December 1988, and on 
physical examination by the doctor.  The doctor expressed the 
opinion that the normal pulmonary function test findings were 
the result of medication.  

The May 1992 pulmonary function results clearly do not meet 
the new criteria for a rating in excess of 10 percent.  Under 
the previous criteria, a 10 percent evaluation was assigned 
for mild bronchial asthma manifested by paroxysms of 
asthmatic-type breathing (high pitched expiratory wheezing 
and dyspnea) occurring several times a year with no clinical 
findings between attacks.  A 30 percent evaluation required 
moderate bronchial asthma manifested by rather frequent 
asthmatic attacks (separated by only 10 to 14 day intervals) 
with moderate dyspnea on exertion between attacks.  The 
veteran reported a frequency of asthmatic attacks which would 
be consistent with a 30 percent rating, however, the history 
provided by the veteran does not, of itself, approximate the 
schedular criteria for the 30 percent rating.  The absence of 
clinical findings between attacks indicates that the rating 
should not be more than 10 percent.  Moreover, the 30 percent 
rating required moderate dyspnea on exertion and here the 
physician found there was not even mild dyspnea.  He 
specified there was no dyspnea on exertion.  The objective 
findings of the trained physician are more probative than the 
veteran's recollection of frequency in determining the extent 
of the disability.  Here, the preponderance of the evidence 
shows that the disability did not approximate the criteria 
for a 30 percent rating on the May 1992 VA examination.  

In April 1992, Ramon Figueroa Lebron, M.D., reported that the 
veteran had been seen by him on one occasion in April 1991.  
Allergic rhinitis was diagnosed and treated.  In a September 
1993 note, the doctor indicated that the veteran needed a 
complete ear nose and throat evaluation.  The veteran has 
asserted that the information from Dr. Figueroa supports the 
claim; however, the doctor did not provide information to 
rate the asthma under either old or new criteria.  

The veteran was given another VA examination in March 1994.  
He reported occasional episodes of bronchospasms since 
service.  In the examiner's opinion, it was secondary to the 
veteran's basic allergic process although less symptomatic at 
that time.  Examination disclosed a prolonged respiratory 
phase with expiratory wheezes on the left side.  There was no 
cyanosis or clubbing.  There was no evidence of cor 
pulmonale.  There were reported to be monthly attacks of all-
out asthma with frequent wheezing and daily post nasal drip.  
Cough produced whitish sputum.  There was minimal dyspnea on 
effort.  The chest X-ray was negative.  There is no record of 
pulmonary function testing.  Here again, the record shows 
that asthmatic manifestations are present; however they were 
not present in such severity as to approximate the criteria 
for a higher rating.  The monthly attacks and minimal dyspnea 
do not approximate the frequent asthmatic attacks with 
moderate dyspnea on exertion between attacks which was 
required for the next higher, 30 percent, rating.  38 C.F.R. 
§ 4.7 (2000).  

The veteran's next VA respiratory examination was in June 
1999. The veteran complained that exacerbation of bronchial 
asthma occurred 2 times a week.  He used medication with good 
response with avoidance of exacerbations.  He also complained 
of a productive cough with white phlegm.  Examination showed 
his lungs to be clear to auscultation.  There were no 
wheezes, rales or rhonchi.  There was no edema or cyanosis.  
The diagnosis was allergic bronchitis.  He chest X-ray showed 
minor abnormality.  On pulmonary function testing, FEV-1 was 
85 percent and FEV-1/FVC was 102 percent.  This examination 
indicates that asthmatic attacks are controlled with 
medication.  There is no evidence of dyspnea.  This does not 
approximate the former criteria for a higher rating.  The 
pulmonary function test results do not approximate the 
current criteria for a higher rating.  

The veteran contends that the frequency and severity of his 
asthmatic attacks warrant a higher rating.  However, the 
reports of the trained medical personnel are more probative 
in determining the extent of the disability and if the 
criteria for a higher rating have been met.  The 
preponderance of evidence establishes that the service-
connected allergic asthmatic bronchitis does not approximate 
either the old or the new criteria for a higher evaluation.  
The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, ___ 
(2000) (to be codified as amended at 38 U.S.C. § 5107(b)); 
38 C.F.R. § 4.7 (2000).  Consequently, a higher evaluation 
must be denied.  


ORDER

A rating in excess of 10 percent for allergic asthmatic 
bronchitis is denied.  


REMAND

The veteran contends that cervical and lumbar radiculopathy 
diagnosed by a private physician warrant higher ratings for 
the service-connected cervical and lumbar myositis.  In 
essence, the veteran asserts that the radiculopathy and other 
pathology associated with cervical and lumbar disc disorders 
is part of the service-connected myositis.  The RO has 
considered this argument and developed the claim, obtaining a 
medical opinion in June 1999.  However, the RO has not 
specifically adjudicated the claim for service connection for 
cervical and lumbar disc disorders.  Since service connection 
for cervical and lumbar disc disorders could result in higher 
ratings, the service connection issue is inextricably 
intertwined with the rating issue now before the Board.  The 
extent and manifestations of the service connected disability 
must be resolved before the Board can evaluate the 
disability.  Thus, the issues of evaluation of cervical and 
lumbar spine myositis must be deferred pending adjudication 
of service connection for cervical and lumbar disc disorders.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

The cervical and lumbar spine issues are REMANDED to the RO 
for the following:  

1.  The RO must formally adjudicate, in a 
rating decision, the veteran's claim of 
service connection for cervical and 
lumbar disc disorders.  The RO is to 
separately inform the veteran of the 
decision and of the right to appeal.

The veteran is notified that, if he 
disagrees with any part of the decision 
on the service connection issues, he must 
submit a timely notice of disagreement 
and, in response to the statement of the 
case, a timely and adequate substantive 
appeal.  The RO will inform the veteran 
of the details of his appellate rights 
along with its decisions.  

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Veterans Law Judge
	Board of Veterans' Appeals



 



